 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MATTHEW DENNIS,                                    No. 2:16-cv-0542 JAM AC P
11                       Plaintiff,
12           v.                                          ORDER
13    SCOTT KERNAN, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed two requests for clarification

17   regarding the proper way to refer to documents that have already been filed with the court. ECF

18   Nos. 107, 108. Plaintiff is advised that the example he provides in his second request, which

19   identifies the document by its ECF No. and page numbers, is an acceptable way to cite to

20   documents on the record. Plaintiff is further advised that the court does not have the resources to

21   regularly respond to requests related to formatting and procedure, and should he file any similar

22   requests they will likely be disregarded. The court is aware of plaintiff’s status as a pro se

23   prisoner and will consider it as appropriate when reviewing plaintiff’s filings.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motions for clarification, ECF

25   Nos. 107, 108, are GRANTED to the extent set forth above.

26   DATED: May 28, 2021

27

28
